The question of the right of Rosebranz to .redeem was afterwards brought before the Supreme Court upon a special verdict in this action of ejectment, in which the purchasing creditor, Huntington, and Payne, the debtor in the judgment under which Huntington bought were plaintiffs, and Fork-son, the tenant, defendant.
That Court held, as before, that Rosekranz had the right of redemption and rendered judgment against the plaintiffs for the reasons stated in their opinion on the foregoing motion for the mandamus. Huntington and Payne thereupon brought error. 6 Hill, 149—150.
The Court of Errors held as follows :
1. Under the Act of 1820, relating to the redemption of lands sold on execution, a creditor whose judgment was a lien on only a part of the premises sold, acquired no right to redeem the whole.
2. The provision in the Revised Statutes giving this right applies only to sales made after the first of January, 1830, and was not intended to operate retrospectively, so as to interfere with purchases previously made; and the lands in question having been sold on execution in October, 1829, a judgment creditor, whose lien extended only to a portion of the property sold, and who sought to redeem the whole under the Revised Statutes, had no such right of redemption.”
As to whether a rent-charge reserved upon a lease in fee can be sold on execution as real estate and redeemed by a judgment creditor, the two Senators who delivered opinions declined to examine the question.